Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on  08/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  Application Sn# 16/733,237   has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The drawing corrections filed on 08/17/2021 are accepted by Examiner.
Claims 1-2, 4-8 and 16-21 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose  chip testing method for being implemented by a chip testing system that includes a chip mounting apparatus, at least one chip testing device, at least one environment control apparatus, and a classification apparatus, wherein the at least one chip testing device includes a circuit board, a plurality of electrical connection sockets disposed on the circuit board, a plurality of testing modules disposed on the circuit board and connected to the electrical connection sockets, and at least one power supply member connected to the circuit board, wherein each of the electrical connection socket is configured to carry a chip, and the at least one power supply member is configured to convert electricity provided from an external power supply apparatus to the testing modules, and wherein the at least one environment control apparatus includes a plurality of accommodating chambers each receiving a temperature adjusting device, the chip testing method having combined method steps of  a chip mounting step implemented by using the chip mounting apparatus to respectively dispose a plurality of chips onto the electrical connection sockets of the chip testing device; a moving-in step implemented by transferring the chip testing device carrying the chips into one of the accommodating 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Barabi et al (Pat# ––) disclose Thermal Control Unit Used To Maintain The Temperature Of IC Devices Under Test.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867